DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This non-final action on the merits is in response to the election of invention received by the office on 21 July 2022. Claims 1-20 are pending. Claims 18-20 are withdrawn as nonelected.
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 3,663,881 to Ehrenfried et al. (‘881 hereafter) in view of U.S. Patent Application Publication 2002/0019683 to White et al. (‘683 hereafter).
Regarding claim 1, ‘881 teaches a method for determining a speed of an energy source translatable within a region of an additive manufacturing system, the method comprising: translating the energy source along a first segment of a path within the region that intersects the electrical circuit (C8L48-C8L65); modifying the electrical circuit using the energy source while the energy source traverses the path (C8L48-C8L65); sensing a change in an electrical signal of the electrical circuit associated with modifying the electrical circuit (C8L48-C8L65); and determining a first speed of the energy source based on the change in the electrical signal and a geometry of the electrical circuit along the first segment (C8L48-C8L65). ‘881 does not teach an additive manufacturing system. In the related art of additive manufacturing, ‘683 teaches an additive manufacturing apparatus (FIG 5).  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘881 with those of ‘683 for the benefit of providing simple accurate continuous position and velocity feedback to an additive manufacturing apparatus.
Regarding claim 2, ‘881 teaches the method comprising: translating the energy source along a second segment of the path within the region that intersects the electrical circuit; and determining a second speed of the energy source based on the change in the electrical signal and geometry of the electrical circuit along the second segment (C8L48-C8L65).
Regarding claim 3, ‘683 teaches the method wherein the first segment coincides with a first actuation axis of the energy source, and wherein the second segment coincides with a second actuation axis of the energy source (FIG 5 items 14 and 9).
Regarding claim 4, ‘881 teaches the method wherein at least one of the first segment and the second segment is linear (FIG 14).
Regarding claim 5, ‘881 teaches the method wherein modifying the electrical circuit includes adding material between a first component of the electrical circuit and a second component of the electrical circuit to affect the change in the electrical signal (FIG 14 item 260).
Regarding claim 6, ‘881 teaches the method wherein modifying the electrical circuit includes removing material to disconnect a component of the electrical circuit to affect the change in the electrical signal (FIG 14 item 250).
Regarding claim 7, ‘881 teaches the method wherein modifying the electrical circuit includes adding material to electrically connect a first lead to a second lead that closes a first circuit of the electrical circuit corresponding to a first change in the electrical signal (FIG 14 item 250).
Regarding claim 8, ‘881 teaches the method wherein modifying the electrical circuit includes adding material to electrically connect a third lead to a fourth lead that closes a second circuit of the electrical circuit corresponding to a second change in the electrical signal, and wherein the first speed is determined based on a time between the first and second changes in the electrical signal and a distance between the second and fourth leads (FIG 14 item 250).
Regarding claim 9, ‘881 teaches the method wherein modifying the electrical circuit includes adding material to electrically connect two or more resistors of the electrical circuit (FIG 14 item 250).
Regarding claim 10, ‘881 teaches the method wherein modifying the electrical circuit includes removing material to electrically disconnect two or more resistors of the electrical circuit (FIG 14 item 250).
Regarding claim 11, ‘881 teaches the method wherein determining the first speed of the energy source includes averaging multiple intermediate speed determinations, each intermediate speed determination based on an intermediate change in the electrical signal associated with a different portion of the first segment (C8L48-C8L65).
Regarding claim 12, ‘881 teaches the method wherein the energy source traverses the first segment at a first set speed, and wherein the energy source traverses the second segment at a second set speed (C8L48-C8L65 and FIG 14).
Regarding claim 13, ‘881 teaches the method further comprising: modifying a calibration parameter of the additive manufacturing system based on a difference between a set speed of the energy source traversing the path and the first speed of the energy source (FIG 17 item 268).
Regarding claim 14, ‘881 teaches the method of claim 5, wherein sensing the change in the electrical signal includes sensing a voltage decrease (FIG 14 item 254).
Regarding claim 15, ‘881 teaches the method wherein sensing the change in the electrical signal includes sensing a voltage increase (FIG 14 item 254).
Regarding claim 16, ‘881 teaches the method wherein translating the energy source along the first segment includes accelerating the energy source along the path (C8L48-C8L65).
Regarding claim 17, ‘881 teaches the method further comprising: determining a second speed of the energy source based on the change in the electrical signal and the geometry of the electrical circuit along the first segment; and determining an acceleration rate of the energy source based on the first speed and the second speed (C8L48-C8L65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent 3,384,797 to Robert C Benton teaches an automated milling machine with multiaxis speed and position control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743